Title: To John Adams from Thomas Jefferson, 31 July 1785
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Paris July 31. 1785.
          
          I was honoured yesterday with your’s of the 24th. instant. when the {1st. article} of {our instrns} of May {7.} 1784. was {under debate in Congress,} it was {proposed} that {neither party} should make {the other pay} in {their ports greater duties than} they {paid} in the {ports} of the {other.} one {Objection} to this was {it’s impracticability,} another {that it} would {put it} out {of our power to lay} such {duties} on {alien importation} as might {encourage importation} by {natives. some members} much {attached} to {English policy} thought such a {distinction} should actually be {established. some} thought the {power} to do it should be {reserved} in {case any} peculiar circumstances should {call for it, tho} under the present or {perhaps any} probable {circumstances they} did not {think} it would be {good policy} ever to {exercise} it. the {footing gentis amicissimi} was therefore {adopted} as you see in the {instruction.} as far as my enquiries enable me to judge {France & Holland} make no {distinction of duties between Aliens} and {natives. I} also rather believe that the {other states of Europe} make {none, England} excepted, to whom this {policy,} as that of her {navigation act, seems peculiar.} the question then {is, Should} we {disarm ourselves} of the {power to} make this {distinction against all nations} in order to {purchase an exemption} from the {Alien duties} in {England} only; for if we {put her importations} on the {footing of native,} all other {nations with whom we treat will} have a {right to claim the same. I} think we {should because against other nations} who make no {distinction} in their {ports between us} & their {own subjects,} we ought {not to} make a {distinction in ours.} and {if the English} will {agree} in {like manner to} make none, we {should with equal reason abandon} the {right} as against {them.} I think all the {world would gain} by {setting commerce} at perfect {liberty. I} remember that when we were {digesting} the {general form} of {our treaty} this {proposition} to {put foreigners} and {natives on the same footing} was {considered} and we were {all three} ({Dr. F.}) as {well as you} and {myself} in {favor of} it. {we} finally however {did not admit} it partly from the {objection} you {mention, but} more {still} on account of {our instructions.} but tho the {English proclamation} had {appeared} in {America} at the time of {framing these instructions} I think it’s {effect as to alien duties} had {not yet been experienced} and therefore was {not attended} to. {if it} had been {noted} in the {debate I am} sure that the {annihilation of our whole trade} would have been {thought too great a price to pay} for the {reservation of} a {barren power} which a {majority of the members} did not propose {ever to exercise tho} they were willing to {retain it. stipulating equal rights} for {foreigners & natives we} obtain more in {foreign ports than} our {instructions require,} and {we} only {part} within {our own ports,} a {power} of which {sound policy} would {probably} for {ever forbid} the {exercise.} add to this that {our treaty will be} for a very {short term,} and {if any} evil be {experienced under it,} a {reformation will soon} be in {our power. I am therefore} for {putting} this among {our original propositions} to the {court of London. if} it should {prove} an {insuperable obstacle with them, or if} it should {stand} in the way of {a greater advantage, we} can {but abandon} it in the {course} of the {negociation.}
          In my copy of the cypher, on the Alphabetical side, numbers are wanting from the word {“Denmark”} to {“disc”} inclusive, and from {“gone”} to {“governor”} inclusive. I suppose them to have been omitted in copying. will you be so good as to send them to me from yours by the first safe conveyance? compliments to the ladies & to Colo. Smith from Dr. Sir / Your friend & servant
          
            Th: Jefferson
          
         